 SHIP SHAPEMAINTENANCE CO.289ShipShapeMaintenanceCo., Inc.andBuildingService EmployeesInternationalUnion, Local 82,AFL-CIO. Case 5-CA-4630December 15, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDJENKINSessentially the question whether Respondent, herein calledthe Company, had reached certain agreements with theCharging Party, herein called the Union, so that theCompany's refusal to execute the agreements violatedSection 8(a)(5) and (1) of the Act.'Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneralCounsel and by the Company, I make thefollowing:On July 17, 1970, Trial Examiner Frederick U. Reelissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent,Ship Shape MaintenanceCo., Inc.,Washington,D.C., its officers,agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.IOur adoption of the remedy rests, however, upon his finding, withwhich we agree, that Respondent failed to execute contracts to which hehad orally agreed, and therefore we do not pass upon the Trial Examiner'salternative recommendation that the same remedy would have beenapplicable even if such agreement had not been reachedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, heard at Washington, D.C., on May 18and 25, 1970, pursuant to a charge filed the precedingJanuary 16 and a complaint issued March 31, presentsIThe complaint alleged a refusal to sign five such statements After theclose of the hearing Respondent signed two of the agreements and GeneralFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Maryland corporation, engaged in theDistrict of Columbia in furnishing custodial cleaning andrelated services to a number of buildings, is an employerengaged in commerce within the meaning of Section 2(6) ofthe Act.The Westchester Corporation,124 NLRB 194, 196.The Union is a labor organization within the meaning ofSection 2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA.BackgroundFor several years the Company has recognized the Unionas the statutory bargaining representative of the custodialemployees in various buildings in Washington to which theCompany furnishes janitorial services. Each building hasconstituted a separate bargaining unit. At the time of theevents here in question there were nine such units, five ofwhich were originally involved in this litigation. Of the fiveunits involved, four had been covered by contracts whichexpired late in 1969, and the fifth was a unit in which theUnion had won no contract had been consummated at thetime in question. Each of a Board election and had beencertified in the spring of 1969 but the contracts providedthat it shall "renew from year to year unless not less thansixty days prior to an anniversary date . . . written noticeto the contrary is given by one of the parties to the other."Negotiations for contracts and for renewals werenormally conducted on a rather informal basis betweenCompany President Netterstrom and Union PresidentBailey at the office of either or even over the telephone.Frequently renewals of several contracts which had acommon expiration date would be negotiated at the samemeeting. The subject normally at issue in these meetingswas wages, as the fringe matters (sick leave, holidays,vacations) are, as Bailey testified, "standard fringes thathave been in one contract from one year to another."Netterstrom apparently made an occasional unsuccessfulattempt to obtain changes in the checkoff and holidayprovisions.When agreement was reached on a wageincrease at a particular building, the practice of Bailey andNetterstrom was to apply the same wage increase in thecase of other contracts scheduled for expiration in the nearCounsel moved to withdrawthe complaint as to those twoThe motion,unopposed, is herewith granted187 NLRB No. 37 290DECISIONSOF NATIONALLABOR RELATIONS BOARDfuture("within 30, 45 days, somewhere in that neighbor-hood," according to Netterstrom's testimony).B.The Meetingof August 15, 1969Early in August 19692 Bailey telephoned Netterstrom,suggesting they meet to discuss a contract for the newlycertified 12th Street unit and also to discuss two contractswhich had expired, covering two other buildings, one onNorth Capitol Street and the other on K Street. Themeeting was held in Bailey's office on August 15After some negotiations, the two men compromised on awage increase for 15 cents per hour over the rates beingpaid at each of the three units. They also agreed that thesubstantiveprovisions of the new contracts at NorthCapitol Street and K Street would be the same as theexpired contracts, except for the increased wages, and thatthe "fringe benefits"at 12th Street would be identical tothose in the other contracts.As Netterstrom testified, heagreed to"just the same standard agreement we had withthem,"although he made an unsuccessful effort toeliminatepremium pay for certain holidays.After the foregoingmattershad been concluded,Netterstrom, according to his own testimony, "mentionedabout other units that we would have up to the first of theyear coming open . . .." He asked Bailey if the Company"could expect the same thing in other contracts that we hadthatwere coming up in the future,"explaining that he"needed to know this for the purpose of passing on costs, ifpossible, to our customers." Bailey thereupon named fourbuildings in which contracts were expiring(three of themon October 31, covering buildings on 17th Street, L Street,and Massachusetts Avenue,and the fourth expiring onDecember 31, covering a building on M Street),and inreply to Netterstrom's question indicated that the Unionwould expect the same 15-cent increase in each building.Netterstrom's testimony on direct examination continues:Q.When he told you what you could expect, didyou say anything in reply?A.No, Dust said, "Well, can I rely on that?"And hesaid, "Yes."And Isaid, "Okay."At this point there is a conflict in the testimony.According to Bailey, Netterstrom said, "When it expires,write them up," and Bailey agreed to do so. Owens, anotherunion representative who was present at the close of theAugust 15 meeting, testified that after Bailey said "Thesame 15 cents," Netterstrom responded, "Oh, what the hell.Write them up" or words of similar import and "threw hishands up." A few moments earlier, according to Owens,Netterstrom,in asking what ratesthe Unionwould seek inthe remaining four buildings, said,". . .there is no needwasting timecoming back here or you wasting time comingup there." Netterstrom denied saying anything to the effect,"Oh, hell, write it up and send it to me. There is no sensecoming down here anymore." He testified that when hereplied"Okay"to Bailey's statement that the Union wouldrequest the same 15 cents, he meant merely that he had theanswer to his question. He testified that at that time he didnot agree in any way to new wage rates in the last fourbuildings.He further testified,however,that he relied onthe anticipated 15-cent increase in subsequent negotiationswith his "clients" at two of those buildings.C.SubsequentRelations Between thePartiesBaileyhad given his secretary, Dorothy Harding,standing instructions to send out over his signature, whichshe was authorized to affix,notifications that a contractwas about to expire and that the Union requested a meetingto negotiate a new contract.Harding was aware that suchnotices should be sent out 60 days before the expirationdate.She was on vacation from Monday,August 18, untilTuesday, September 2, 1969, and had not been apprised ofwhat transpired in the conversation between Bailey andNetterstrom on Friday, August 15. Upon her return to workon September 2 she noted that the contracts at the L Street,17th Street, and Massachusetts Avenue buildings were dueto expire October 31,and that the 60-day notices had notbeen sent.She promptly sent the Company the usual noticeconcerning those buildings,and signed Bailey's name to theletter,but Bailey himself did not become aware until sometime in December that this letter had been sent.The Companymade no response to the letter ofSeptember 2 which it received less than 60 days prior to theexpiration of the three contracts in question.On the samedate,September 2, Bailey sent the Company the proposednew contracts for the K Street and North Capitol Streetbuildings,which had been agreed to on August 15,continuing as to substantive matters(except for theincreasedwages)the contracts which had expired thepreceding July.The Company did not execute thesecontracts until November 28, on which date the Companymailed the executed contracts to theUnion.On DecemberIBaileywrote the Company enclosing the proposedcontracts for four buildings,the three whose contractsexpiredOctober 31 and that for M Street where thecontract was to expire on December 31. On December 8company counsel wrote Bailey with respect to the contractswhich had expired October 31, stating that the writtennotices to reopen were not timely served,and thataccordingly the three agreements in question had beenrenewed for at least I additional year.The Company hascontinued to adhere to this position,and this litigationensued.Bailey testified that he expected the new rates would gointo effect at the three buildings in question on November1,and that they would be reflected in wages received inmid-November.He learned about the third week inNovember that the new wages were not being paid, and aweek to 10 days later forwarded the agreements toNetterstrom for signature.Bailey attributed his tardiness insubmitting the written contracts to "pressing business" andto the fact that"Iwas dealing with I thought a responsibleemployer." On one previous occasion, involving a differentemployer,the Union's failure to submit timely notice led toan automatic renewal of a contract.However, in the instantcase the Union apparently did not give written notice with2All dates subsequently mentioned herein refer to the year 1969 unlessotherwise indicated SHIP SHAPEMAINTENANCE CO.respect to the M Street contract which expired December31, 1969 (which, of course, is consistent with Bailey's theorythat agreement as to that building had been reached onAugust 15), and according to company counsel theCompany did not receive a proposal on that building untilDecember 1, but the Company raised no issue as to the lackof a 60-day notice and put the new rates into effect. Afterthe close of the hearing the Company signed contractscovering the M Street and 12th Street buildings.3DConcluding FindingsThe issue between the parties lies in narrow compass' didthe discussion between Bailey and Netterstrom on August15 concerning the buildings in which contracts expired thefollowing October 31 obviate the necessity of the Union'sgiving written notice to the Company by September 24 ofthe Union's desire to change the wage rates in the contract.If the question were an ethical or moral matter, it wouldnot be difficult to decide. Netterstrom admitted giving the15-cent wage increase in the buildings in which contractsexpired in July and December 1969, and in the building inwhich the Union had recently become the bargainingrepresentative.Other substantive provisions in the con-tracts are uniform throughout the buildings in which theCompany deals with the Union, and were continuedunchanged in the 1969 renewals. Moreover, Netterstromadmitted relying on the 15-cent increase in negotiating hisrateswith building owners in two of the four buildingswhich were the subject of his closing discussion with Baileyon August 15 here under scrutiny. In considering the legalaspects of the case, however, note must be taken ofNetterstrom's testimony that he had not agreed in any wayto wage rates for any buildings except those on the original"agenda" of that meeting. He further testified that when heasked Bailey what wage rates the Union would want at thebuildings where contracts would expire later in the year andBailey replied that the Union would want the same 15-centincrease, his (Netterstrom's) reply of "Okay" did not signifyagreement but merely that he had the answer to hisquestion.What must be decided here are questions of lawand fact, not questions of morality.The primary fact in dispute is whether Netterstrom, afterhearing that Bailey would ask for the same 15-cent increasein the remaining 1969 contracts, told Bailey to "write themup," thereby implying that he was satisfied and would signtheagreements.The quoted phrase is attributed toNetterstrom by both Bailey and Owens, but is denied byNetterstrom.Owens even added the colorful detail thatNetterstrom "threw his hands up" and used a mildexpletive to mark his concession or agreement. Unfortu-nately for the trier of fact forced to choose among suchconflicting tales, all three men are interested witnesses, andtheir demeanor in their brief respective sojourns on thewitness stand afforded little clue as to either their veracity3These contracts, attached as exhibits to the Company's brief, are for (-year terms The preceding contract at M Street was for a 2-year term Thepreceding contracts at the remaining three buildings were for 2-year terms,but the proposed contracts, attached as exhibits to the Company's brief,are for 1-year terms The original charge alleged that agreement had beenreached on I-year contracts at all five locations On the entire record, andparticularly in the light of the change to a 1-year term reflected in the twoM Street contracts, and the execution of a I-year contract at 12th Street, I291or the comparative accuracy of their memories. As to theirsubsequent conduct, it may be said that Bailey's wasconsistent with his theory that agreement had been reached,whileNetterstrom's, insofar as he relied on the 15-centincrease in negotiating with his customers, is somewhatinconsistentwith his testimony that he left that meetingwithout agreeing in any way to those rates.Beyond all this, however,the senseof thesituation seemstome to render the Bailey-Owens version more accuratethan Netterstrom's denial. Negotiations in the past hadbeen conducted on a relatively informal basis. The onlysubject which normally produced any controversy in theirnegotiationswas wage rates. They had just concludedsatisfactory negotiations covering wages for several build-ings in the city, and had agreed (despite Netterstrom'ssuggestion to cut back on paid holidays) to continue ineffect in the new contracts all the other substantiveprovisions of the expiringagreements.The contracts at thethree buildings here in issue (the M Street matter no longerconcerns us; see fn.1, supra)were due to expire October 31,and Netterstrom, as he testified, raised the question of therates for those buildings for his ownlegitimateeconomicpurposesIt seemsentirely reasonable for him to have said,as Bailey and Owens testified, "Write them up," signifyinghis readiness to accept the same contract at those buildingsthat he had just concluded for several others. I thereforefindand conclude that at the August 15 meetingNetterstrom orally accepted Bailey's proposal for the newcontracts at the L Street, Massachusetts Avenue, and 17thStreet buildings, and that the Company's later refusal toexecute those contracts violated Section 8(a)(5) and (1) ofthe Act.Finally, even if I am in error as to whether agreement wasreached as to those contracts at the August 15 meeting, therecord admits of no doubt but that Netterstrom at that timeinvited and received a union proposal for wage changes atthose locations after the expiration of the existingagreement.Under those circumstances I find that theCompany, having already commenced negotiations 75 daysbefore the expiration date, waived the contractual require-ment for a 60-day written notice. It follows under thisapproach that the Company was guilty of a refusal tobargain with the Union in December when the Companytook the position that the contracts had automaticallyrenewed.Under this approach, of course, the matterremained "bargainable," but as a remedy for the refusal tobargain I would recommend the payment of wages dueunder the agreements submitted by the Union, for therecord shows that wageincreasesgranted in one buildingwere customarily extended to others in which contractsexpired at or about thesame time.Here the record shows15-cent increases as of September 1 on 12th Street and as ofJanuary 1 on M Street. A similar increase to remedy therefusal to bargain as to the three buildings where contractsfind that the parties, on August 15, agreed that their contracts for theforthcoming year would be I-year contracts4The contractswere effectiveNovember 1, 1967 The renewal clauserefers towritten notice given "not less than60 days poorto ananniversarydate of this Agreement " The "anniversarydate" is November 1, and 60days prior thereto is September 2 (31 days in October plus 29 days inSeptember) Netterstrom receivedthe September 2 letter onSeptember 4 or5 292DECISIONS OF NATIONALLABOR RELATIONS BOARDexpired October 31 would therefore appear proper. SeeInternationalUnion of Electrical Radio andMachineWorkers v. N.L.R.B. (Ttidee Products, Inc.),426 F.2d 1243(C.A.D.C.).CONCLUSION OF LAWRespondent by refusing to execute the agreementssubmitted to it on December 1, 1969, covering theMassachusetts Avenue,L Street,and 17th Street buildings,and by adhering to the position that the Union had failed togive timely notice of a desire to negotiate with respect to thecontracts at those buildings,engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)(5) and(1) and Section 2(6) and(7) of the Act.THE REMEDYIshallrecommend that the Company execute theagreementsin question and abide by their terms for theperiod commencing November 1, 1969. This, of course,does not preclude either party from bargaining for changesin such agreements at any time such bargaining wouldotherwise be appropriate. If, for example, those contractswould have expired prior to the tame of compliance withthisRecommended Order, the parties would be free tobargain at an appropriate time for the subsequent period. Itis the intent of this Recommended Order to treat thosecontracts as legally in effect as of November 1, 1969. Asnoted above, even if I were to find that agreement had notbeen reached on August 15, 1969, 1 would find arefusal tobargain in December, and would recommend as a remedytherefor (under theTudeecase) the payment of a 15-centwage increase to all affected employees, effective Novem-ber 1, 1969, and continuing at least until the parties bargainin good faith to a contract or an impasse. Finally, as thesewage rates should have been placed in effect on November1,1969, I recommend that interest be paid on the unpaidwages under the formula set forth inIsisPlumbing &Heating Co.,138 NLRB 716. SeeN.L.R.B. v. Huttig Sash &Door Co.,362 F.2d 217, 220 (C.A. 4, 1966).Accordingly, upon the foregoing findings and conclu-sions and upon the entire record in this case, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERSRespondent Ship Shape Maintenance Co., Inc., itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with Building ServiceEmployeesUnion,Local 82, affiliated with ServiceEmployees International Union, AFL-CIO, as the exclu-sive bargaining representative ofAllmaids, porters, charwomen, scrubbers, and waxersemployed by Respondent at 1900 L Street, N.W.,Washington, D.C., excluding office clerical employees,guards, and supervisors as defined in the ActAll maintenance employees employed by Respondentat Thomas House, 1330 Massachusetts Avenue, N.W.,Washington, D.C., including porters, maids, charwom-en,scrubbers,andwaxers excluding all clericalemployees and supervisors as defined in the ActAll porters, maids, charwomen, scrubbers, and waxersemployed by Respondent at 808 17th Street, N.W.,Washington, D.C., excluding office clerical employees,guards and supervisors as defined in the Actwith respect to rates of pay, wages, tenure of employment,or other conditions of employment.(b) In any like or related manner interfering with theefforts of the above-named labor organization to bargaincollectivelyon behalf of the employees in the above-described units.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Execute the contracts covering the above-namedbuildings which the Union sent the Company on December1, 1969, and make such contracts effective as of November1, 1969.(b)Make whole its employees, in the manner set forth inthe section of the Trial Examiner's Decision captioned"The Remedy," for all losses sustained by them as a resultof Respondent's failure to implement the new wage rates onNovember 1, 1969.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(d) Post at the office buildings involved herein copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent'srepresentatives, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.?S In the event no exceptions are filedas provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waivedfor allpurposes6 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD"rIn the event that this recommendedOrderisadoptedby the Board,this provision shall be modified to read-"Notify said Regional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith " SHIP SHAPEMAINTENANCE CO.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withBuilding Service Employees Union, Local 82, affiliatedwithServiceEmployeesInternationalUnion,AFL--CIO, as the exclusive representative of ourbuildingmaintenance employees in the followingbuildings:1330 Massachusetts Avenue, N.W.808 17th Street, N.W.1900 L Street, N.W.WE WILL sign the contracts covering those buildingswhich the Union submitted to us on December 1, 1969.WE WILL pay the wages called for in those contracts293effectiveNovember 1, 1969, with interest at 6 percentper year on all back wages due under those contracts.DatedBySHIP SHAPEMAINTENANCECo., INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building, Room 1019, Charles Center, Baltimore,Maryland 21201, Telephone 301-962-2822.